                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNILOC USA, INC., et al.,                           Case No. 3:19-cv-01697-VC (KAW)
                                   8                    Plaintiffs,                          ORDER DENYING RELIEF SOUGHT
                                                                                             IN THE 10/17/19 JOINT DISCOVERY
                                   9             v.                                          LETTER
                                  10     APPLE, INC.,                                        Re: Dkt. No. 93
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On October 17, 2019, the parties filed a joint discovery letter regarding the sufficiency of

                                  14   Legacy Plaintiffs Uniloc USA, Inc. and Uniloc Luxenbourg, S.A., Inc.’s responses to Defendant

                                  15   Apple, Inc.’s Requests for Production of Documents Nos. 51, 72, and 96. (Joint Letter, Dkt. No.

                                  16   93.) After the responses were served, the parties stipulated to substitute Uniloc 2017, LLC as the

                                  17   plaintiff, because it had obtained the rights to the patent-in-suit. (Dkt. No. 79.) There is no

                                  18   indication that discovery was propounded on Uniloc 2017, and, to the undersigned’s knowledge,

                                  19   Uniloc 2017 has not adopted the Legacy Plaintiffs’ objections and responses.

                                  20          Accordingly, the Court DENIES Apple’s request to require Uniloc 2017 to supplement the

                                  21   Legacy Plaintiffs’ responses to the selected requests.

                                  22          Notwithstanding, the Court did perform a cursory review of the joint letter to assist the

                                  23   parties with their future meet and confer efforts. Based on that review, the Court is not persuaded

                                  24   by Uniloc’s objection that Request No. 51 seeks cloned discovery, since the cases involve the

                                  25   same asserted patent, and the deposition transcripts may be relevant to noninfringement and

                                  26   damages. (See Joint Letter at 1.) As to Request Nos. 72 and 96, Uniloc is reminded that relevancy

                                  27   under Rule 26 is a broad standard despite the requirement that discovery be proportional to the

                                  28   needs of the case. That said, the Court appreciates the parties’ willingness to narrow the scope of
                                   1   the existing disputes, and encourages them to resolve any similar disputes should they arise in

                                   2   connection with the forthcoming responses, so that they need not resort to court intervention.

                                   3          IT IS SO ORDERED.

                                   4   Dated: November 6, 2019
                                                                                            __________________________________
                                   5                                                        KANDIS A. WESTMORE
                                   6                                                        United States Magistrate Judge

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
